t c summary opinion united_states tax_court susan kathleen cunningham petitioner v commissioner of internal revenue respondent docket no 1389-09s filed date susan kathleen cunningham pro_se timothy a froehle and audra dineen for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent issued a statutory notice of deficiency1 to petitioner in which he determined deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure 1the amount for this year has yet to be determined petitioner concedes the adjustments in the notice_of_deficiency for interest_income and rents received income from comerica bank reported on schedules e supplemental income and loss for each of the year sec_2002 through petitioner concedes that she received and failed to report alimony of dollar_figure in each of the year sec_2002 through but the notices of deficiency do not adjust this item and respondent has not asserted an increased deficiency petitioner concedes that she had a short-term_capital_gain of dollar_figure in and a long-term 1respondent also issued a separate statutory_notice_of_deficiency to petitioner for but that case at docket no 21358-08s was dismissed for lack of jurisdiction capital_gain of dollar_figure in respondent made no adjustment for the long-term_capital_gain of dollar_figure in and failed to assert an increased deficiency petitioner concedes that she failed to file returns for through the issues remaining for decision are whether for through petitioner is entitled to itemized_deductions in excess of the standard_deduction entitled to deductions reportable on schedule c profit or loss from business entitled to deductions reportable on schedule e liable for the addition_to_tax for failure_to_file timely federal_income_tax returns without reasonable_cause and due to willful neglect liable for the addition_to_tax for failure to pay timely the tax due without reasonable_cause and due to willful neglect and liable for the addition_to_tax under sec_6654 for failure to pay estimated income_tax some of the facts have been stipulated and are so found the stipulation the supplemental stipulation and the second supplemental stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in california when the petition was filed background petitioner filed her federal_income_tax return for in date reporting zero tax petitioner was issued a notice_of_deficiency for and petitioned the court which entered a dismissal for lack of jurisdiction because the tax_year was the subject of a prior notice and petition for which the court determined there was no deficiency petitioner failed to file tax returns or pay any federal_income_tax for through in date respondent prepared forms sec_6020 certification signed by his delegate identifying petitioner by name and taxpayer_identification_number containing sufficient information from which to compute petitioner’s tax_liabilities and filed returns for petitioner for through each of the sec_6020 returns was for a single individual included interest_income and rental income and allowed the standard_deduction and a personal_exemption the return respondent prepared also included dollar_figure of capital_gain income respondent issued the notice_of_deficiency for through on date in date petitioner hand delivered to respondent’s counsel professionally prepared form sec_1040 u s individual_income_tax_return for the years at issue petitioner claimed on the forms provided to respondent deductions on schedules a itemized_deductions and schedules c and e for each year at issue the schedules c claimed deductions for a consulting marketing and promotions activity under the name of access the schedules e reported income and expense deductions for one property big basin way for through and for two other properties pincite peoria road for through petitioner reported on the form sec_1040 zero taxable_income for all the years at issue through it was not until the case was called for trial however that petitioner gave respondent copies of substantial documentation documentation attempting to evidence her entitlement to the deductions she had shown on the form sec_1040 submitted the previous year the documentation is a collection of items including copies of checks receipts and schedules with little organization or explanation it was with difficulty that the court analyzed the record unfortunately for petitioner the record does not support the same results as the timely filing of petitioner’s tax returns and the coherent systematic and timely production of substantiation of the items on the returns might have produced during the years at issue petitioner initially lived in scottsdale arizona in a home scottsdale home she had purchased for her eventual retirement the scottsdale home purchase was financed with a first mortgage loan from washington mutual wamu and a second mortgage loan from steven michael miller trustee of the steven michael miller revocable_trust steven miller petitioner however spent so much time going back and forth to california to see her children that she decided to purchase a home in paso robles california paso robles home in date for a total cost of dollar_figure the buyer final closing statement indicates that there was a first deed_of_trust evidencing a loan with wells fargo home mortgage of dollar_figure and a second deed_of_trust for a loan with wells fargo home equity of dollar_figure petitioner continued to hold the scottsdale home as a second residence with the intent of selling it she began living in the paso robles home as her main residence in petitioner refinanced the paso robles home for dollar_figure in date with countrywide home loans and placed a second deed_of_trust on the house for a loan of dollar_figure with countrywide home loans in date petitioner also refinanced the scottsdale home on date during the years at issue petitioner maintained a business address pincite73 big basin way in saratoga california but her mailing address for business and personal mail was in cupertino california petitioner refinanced the 2petitioner described steven miller as an investor 3the property pincite7 big basin way was owned by petitioner’s former husband dennis cunningham property pincite14 big basin way obtaining three successive loans from steven miller in date date and date the first loan was for dollar_figure the second for dollar_figure and the third for dollar_figure on date petitioner filed a fictitious business name statement with the santa clara county clerk recorder’s office stating the address of the fictitious business name access was big basin way the statement indicates that petitioner began transacting business under the fictitious name in and that the statement is being refiled in date petitioner purchased properties pincite peoria road in springfield illinois for dollar_figure and this amount was financed by a loan with first guaranty mortgage corp on the schedules e that petitioner provided to respondent properties b and c correspond to the addresses pincite peoria road petitioner reported rents received from both properties in and the rent reported for property c in all three years represents payments petitioner made from her checking account in the name of access to herself for rental of the property for storage of what she described as busine sec_4petitioner owned property pincite1 big basin way 5the record does not offer any evidence as to the ownership of property pincite0 big basin way materials she deducted the rental payments on her schedules c petitioner was the only tenant in property c although petitioner testified that she had a tenant in property b she provided no other evidence that the property pincite peoria was actually rented during the relevant period in date petitioner sold the property pincite peoria road for dollar_figure discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence to show that she satisfied the requirements of sec_7491 therefore petitioner bears the burden_of_proof with respect to the issues in the notice_of_deficiency when a taxpayer fails to file a return as did petitioner it is as if she filed a return showing a zero amount for purposes of determining a deficiency 919_f2d_830 2d cir 847_f2d_1379 9th cir sec_301_6211-1 proced admin regs in determining the deficiencies respondent allowed petitioner only the standard_deduction because in the absence of returns filed by petitioner respondent had no evidence that there were any other deductions allowable to her implicit in the determination is the disallowance of any deductions other than the standard_deduction when petitioner subsequently submitted to respondent’s counsel form sec_1040 for through she claimed for the first time itemized_deductions and deductions for expenses on schedules c and e respondent’s repeated requests for substantiation of items that petitioner belatedly claimed on the form sec_1040 submitted after the notice_of_deficiency was issued were consistent with respondent’s original determination it was however only at the call of the case from the trial calendar that petitioner appeared with a stack of copies of documents intended to substantiate the various expenses she had listed on the schedules c and e for through that she had given to respondent six months previously itemized_deductions with the exception of matters pertaining to real_estate almost all of the documents were copies of checks some bearing tiny and occasionally elaborate notations on their faces respondent raised objections to the checks respondent objects to the admission of the checks on the basis of lack of foundation hearsay and lack of authentication the court assumes that if asked petitioner would say that the documents are what they purport to be checks that she wrote to pay her expenses checks are commercial paper and self-authenticating fed r evid checks are verbal acts and not hearsay statements 362_f3d_1187 9th cir the court overrules respondent’s objections and admits the checks as evidence medical and dental expenses petitioner deducted medical and dental expenses of dollar_figure for but provided no substantiation she is not entitled to a deduction for medical and dental expenses for taxes sec_164 allows taxpayers to deduct taxes for the year within which paid including state and local real_estate general sales personal_property and income taxes petitioner indicated on the form sec_1040 that she provided in that 6taxpayers may under sec_164 deduct for tax years beginning after date state and local sales_taxes in lieu of state_and_local_income_taxes american_jobs_creation_act_of_2004 pub_l_no sec_501 sec_118 stat pincite tax relief and health care act of pub_l_no sec_103 sec_120 stat pincite emergency economic stabilization act of pub_l_no sec stat pincite tax relief unemployment insurance reauthorization and job creation act of pub_l_no sec_722 sec_124 stat pincite american taxpayer relief act of pub_l_no sec stat pincite she is entitled to deduct for state_and_local_income_taxes of dollar_figure and real_estate_taxes of dollar_figure for state_and_local_income_taxes of dollar_figure and real_estate_taxes of dollar_figure for state_and_local_general_sales_taxes of dollar_figure personal_property_taxes of dollar_figure and real_estate_taxes of dollar_figure for state_and_local_income_taxes of dollar_figure and real_estate_taxes of dollar_figure and for state_and_local_income_taxes of dollar_figure and real_estate_taxes of dollar_figure petitioner provided copies of two checks payable to the county of maricopa arizona treasurer for the check dated date is for dollar_figure and the check dated date is for dollar_figure small notations on the faces of the checks reference property taxes for the scottsdale arizona property for and the magnetic ink character recognition micr numbers7 match the amounts for which the checks were written petitioner for introduced copies of two checks payable to the state of california franchise tax board one for dollar_figure and one for dollar_figure both dated date a very small notation on the lower left face of each check indicates that the check for the larger amount is for the payment of income_tax for and the smaller amount is for income_tax for the micr numbers at the 7see u s c sec_5002 see also first union nat’l bank v bank one n a no 01-cv-1204 wl e d pa date bottom right of the checks indicate that the checks were processed in the amounts for which they were written petitioner also provided checks showing the payment of property taxes for of dollar_figure to maricopa county and of dollar_figure to the county of san luis obispo in for petitioner introduced copies of checks to maricopa county for property taxes of dollar_figure and to the county of san luis obispo for property taxes of dollar_figure delinquent property taxes of dollar_figure and property taxes of dollar_figure on the form_1040 for that she provided to respondent she also deducted in lieu of state_income_tax dollar_figure of general state sales_tax the total amount of property taxes represented by the checks comports with the amount shown on the form_1040 for on the basis of the adjusted_gross_income shown on petitioner’s form_1040 for she correctly reported the deduction for sales_tax for her state of residence for that year see irs pub optional_state_sales_tax_tables any adjustment to this item will be computational and will be resolved by the court’s decision on the other issues petitioner’s check copies for included one to the county of san luis obispo for property taxes of dollar_figure for and one to maricopa county for 8see supra note property taxes of dollar_figure for petitioner did not substantiate the payment of any state_and_local_income_taxes for the year petitioner’s check copies for property taxes for are to the county of san luis obispo for dollar_figure and dollar_figure and to maricopa county for dollar_figure petitioner did not substantiate the payment of any state_and_local_income_taxes for the year petitioner is entitled to deduct real_estate and state_and_local_income_taxes paid for through as described in the previous discussion home mortgage interest sec_163 allows a deduction for interest_paid or accrued within the taxable_year on indebtedness taxpayers other than corporations are not allowed to deduct personal_interest sec_163 individuals however are allowed a deduction for qualified_residence_interest sec_163 a qualified_residence is the taxpayer’s primary residence and one other residence of the taxpayer sec_163 qualified_residence_interest includes interest on acquisition_indebtedness or home_equity_indebtedness acquisition_indebtedness is debt limited to dollar_figure million incurred to acquire construct or substantially improve a qualified_residence of the taxpayer that is secured_by the qualified_residence home_equity_indebtedness is certain indebtedness not in excess of dollar_figure secured_by a qualified_residence sec_163 acquisition_indebtedness also includes the refinancing of acquisition_indebtedness sec_163 flush language debt is secured_by a qualified_residence if there is an instrument that in the event of default subjects the residence to satisfaction of the debt in the same way as would a mortgage or deed_of_trust sec_1_163-10t temporary income_tax regs fed reg date home_equity_indebtedness is limited in amount to the fair_market_value of the qualified_residence reduced by any acquisition_indebtedness and may not exceed dollar_figure sec_163 respondent argues that petitioner has failed to provide adequate substantiation for her claimed mortgage interest_expense deductions for no longer at issue petitioner presented a copy of a form_1098 mortgage interest statement addressed to her from wamu the statement computed total interest applied for the year of dollar_figure less deferred interest - added to your principal balance of dollar_figure plus payments applied to previously deferred interest of dollar_figure for a total mortgage interest received from payer of dollar_figure the ending wamu loan balance for is stated to be dollar_figure petitioner also provided copies of adding machine tapes an untitled payment schedule showing among other items total monthly payments of dollar_figure and an ending balance of dollar_figure and copies of monthly checks to steven miller for dollar_figure according to the adding machine tapes and the payment schedule apparently for the steven miller loan petitioner paid interest of dollar_figure in for petitioner provided copies of checks to wamu and steven miller but no form_1098 or any other home-mortgage-related documentation the wamu checks show a monthly payment of dollar_figure until the check dated date which was for dollar_figure the checks for the remaining months of following july are in varying amounts approximating dollar_figure the untitled payment schedule shows for monthly payments of dollar_figure and an ending balance of dollar_figure the monthly checks written to steven miller are all for dollar_figure all the micr numbers match the amounts for which the checks are written where a taxpayer has established that he has incurred an expense failure to prove the exact amount of the otherwise deductible item may not be fatal generally unless precluded by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir aff’g 27_tc_413 39_f2d_540 2d cir any inexactitude in the estimate by the court is of petitioner’s own making due to her failure to maintain proper business records see cohan v commissioner f 2d pincite in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir the court having examined the documents petitioner submitted as evidence of her home mortgage interest_expense concludes that she is entitled to deduct dollar_figure as home mortgage interest for for petitioner provided copies of checks to wamu steven miller and wells fargo but no form_1098 or any other home-mortgage-related documentation the court cannot determine accurately from the checks alone how much of petitioner’s payments is for interest further complicating the court’s consideration of petitioner’s claim of home mortgage interest_expenses for through is the amount of the outstanding acquisition_indebtedness the opening balance the ending balance from for on the wamu mortgage was dollar_figure and the opening balance the ending balance from on the mortgage to steven miller for was dollar_figure petitioner owed well over dollar_figure in mortgage debt on the scottsdale home in when she incurred an additional dollar_figure in mortgage debt to purchase the paso robles home petitioner exceeded the dollar_figure million limit on deductible acquisition_indebtedness in the problem was exacerbated in when she refinanced the paso robles home with an dollar_figure loan followed closely by a dollar_figure loan from countrywide home loans although petitioner has failed to keep appropriate records which would enable the court to make an accurate determination of her home mortgage interest_expenses for through there is some basis upon which an estimate may be made the court having examined the documents petitioner submitted as evidence of her home mortgage interest_expenses for through concludes that she is entitled to home mortgage interest_expense deductions of dollar_figure dollar_figure dollar_figure and dollar_figure for those years respectively any inexactitude in the estimate by the court is of petitioner’s own making because of her failure to maintain proper records see 39_f2d_540 gifts to charity taxpayers are allowed a deduction for any charitable_contribution made within the year if verified under regulations prescribed by the secretary sec_170 petitioner claimed deductions for charitable_contributions of cash of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on the form sec_1040 that she submitted to respondent in charitable_contributions of money may be verified by maintaining a canceled check for the contribution sec_1_170a-13 income_tax regs charitable_contributions of more than dollar_figure must be verified by a written acknowledgment of the of the contribution by the donee organization sec_170 among the records petitioner provided are copies of three checks each of which is written for dollar_figure to our lady of peace church in the micr numbers match the amounts for which the checks were written respondent’s objection to the admission of the checks is overruled petitioner is entitled to a charitable_contribution_deduction of dollar_figure for the court can find no other substantiation for charitable_contributions for any year and petitioner is not entitled to deduct the amounts claimed for the other years at issue claims of schedule c and e deductions deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 welch v helvering u s pincite moreover taxpayers are required to maintain records that are sufficient to substantiate their deductions sec_6001 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer’s trade_or_business deductions are allowed under sec_212 and for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section however the taxpayer must demonstrate a profit objective for the activity in order to deduct associated expenses see 66_tc_312 sec_1_183-2 income_tax regs the profit standards applicable for sec_212 are the same as those used for sec_162 see 934_f2d_573 5th cir aff’g tcmemo_1989_687 893_f2d_656 4th cir aff’g 91_tc_686 72_tc_28 34_tc_1146 schedule c petitioner however must show not only that her primary purpose for engaging in the activity was for income or profit but also that she engaged in the activity with continuity and regularity in order to show that she was engaged in a trade_or_business during the years at issue see 480_us_23 petitioner attached to the form sec_1040 that she gave respondent in schedules c reporting a consulting marketing promotions business named access she claimed deductions for expenses resulting in net losses from her activity as access for each of the years at issue included in the documents petitioner provided was an undated and untitled document stating that access provides business development services that include designing marketing materials event planning and scheduling and attending trade shows at the bottom of the document is the handwritten notation prepared prior to business collapse the parties also stipulated a copy of the fictitious business name statement for access petitioner filed on date with the santa clara county clerk recorder’s office petitioner showed that she maintained a checking account in the name of access from which she wrote checks to various payees petitioner however has offered no other documentary or any detailed oral evidence that she conducted a trade_or_business a profit-motivated activity engaged in with continuity and regularity during the years at issue access had no employees and though petitioner claimed expenses for advertising she produced no evidence of any advertising petitioner offered no evidence of any access work product or any correspondence between access and a client petitioner produced no books of account client list bank statement or check register showing the receipt of any payment from a client any invoice to a client or any other evidence of any amount she ever received in payment from a client for her services as access because petitioner has not shown that she was engaged in a trade_or_business during any of the years at issue she is not entitled to deduct any trade_or_business_expenses on schedule c schedule e respondent does not dispute petitioner’s profit objective with respect to the properties listed on schedule e in fact the parties agree that petitioner received substantial rental income from comerica bank for_the_use_of the property pincite1 big basin way for the years at issue dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner’s schedules e report the income received from property a as the rental of big basin way for through petitioner reported on schedules e net losses from properties b and c peoria road petitioner testified that she purchased the peoria road properties as investment_property petitioner testified that in she had a tenant in property b but she provided no other evidence that the property pincite peoria was actually rented or held out for rental during the relevant period the court concludes that because petitioner did not receive rental income for the year or show that she held the property for rental during the year she incurred no rental expenses with respect to property b during through petitioner also testified that property c pincite peoria was rented to access throughout her ownership of the property which ended in petitioner alleges that she paid herself rent for using her own property the income reported on schedule e is the rent that she paid herself as access petitioner however failed to show that access was in fact a business during the years at issue petitioner also fails to have considered that under sec_451 cash_basis taxpayers include in income only the amounts received during the year and sec_162 and sec_212 limit the expenses that a cash_basis taxpayer can deduct to those that are paid during the year petitioner neither paid nor received any amount involving property c she possessed the relevant funds before the transactions and she possessed them after the transactions there was no economic_gain_or_loss it is as if she moved money from one of her pockets to the other_property c was not rented or held out for rental from through and petitioner neither received rental income nor incurred rental expenses with respect to the property the holding of property for rental purposes is generally treated as the use of property in a trade_or_business 302_f2d_790 2d cir 121_tc_308 the court concludes from the record that while property a was property used in a trade_or_business properties b and c were purchased and held for investment purposes petitioner claimed entitlement to a number of deductions for property a for all the years at issue and for properties b and c for through most of petitioner’s substantiation of claimed expenses is in the form of checks the micr numbers at the bottom right of the check copies indicate that the checks were processed in the amounts for which they were written advertising expenses petitioner failed to point the court to and the court was unable to find any evidence of advertising expenses for and and she did not report any advertising expenses for and auto and travel_expenses petitioner failed to provide any evidence of automobile or travel_expenses that meets the stringent substantiation requirements of sec_274 9unlike expense deductions for rental property any allowable expense deductions associated with investment properties b and c are itemized_deductions subject_to the floor of sec_67 see sec_62 cleaning and maintenance petitioner points to copies of checks made out to kevin cunningham her son and to terry w eckenfels dba terry’s lawn service as evidence of cleaning and maintenance_expenses for properties b and c petitioner changed the dates of several of the checks payable to her son in that bear notations indicating landscape maintenance and two of the checks with an october date indicate they were written for multiple months generally no deduction is allowed for personal living or family_expenses see sec_262 petitioner must show that any claimed expenses were incurred primarily for business or for investment rather than personal reasons see rule a 72_tc_433 sec_1_212-1 and e income_tax regs to show that the expense was not personal petitioner must show that the expense was incurred primarily to benefit her business or was for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income there must also have been a proximate relationship between the claimed expense and the business or the sec_212 activity see walliser v commissioner t c pincite sec_1 d petitioner’s checks to her son for through do not meet this standard the court concludes that four checks dated in each written for dollar_figure to terry w eckenfels dba terry’s lawn service noted to be for properties b and c a check to tom’s plumbing and heating noted to be for furnace repair at property b and a check for dollar_figure written to avenue glass and repair shop inc noted to be for property b are adequate substantiation of cleaning and maintenance_expenses insurance petitioner produced copies of two checks to state farm insurance co one for dollar_figure for property b and one for dollar_figure for property c she provided copies of two checks for to state farm one for dollar_figure and one for dollar_figure she also provided two checks showing payments to state farm in one for dollar_figure for property b and one for dollar_figure for property c the court can find no evidence of insurance payments with respect to property a for any year petitioner is entitled to insurance expense deductions for amounts shown on the previously discussed checks mortgage interest petitioner claimed deductions on the schedules e for relatively modest amounts of mortgage interest_expenses she claimed for property a dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner however offered as evidence to prove her entitlement to mortgage interest_expense deductions for property a copies of settlement documents showing the details of financing from steven miller copies of notated checks to steven miller and copies of steven miller payment books10 she maintained showing the dates of payment the total amount_paid the amount of interest_paid and the outstanding balance due for amounts much larger than those she claimed the steven miller payment books bear the legend beneficiary please initial each payment and return book there are initials following each payment entry the settlement documents for the three refinancing events for property a during the years at issue show that the loans were each independent of the other and used by petitioner to obtain cash petitioner proffered check copies for the date loan of dollar_figure from steven miller showing with a few exceptions monthly payments during the period at issue beginning in date petitioner presented copies of nine checks to steven miller in for dollar_figure bearing notations indicating they were for the date loan the payment book associated with the loan indicates the interest rate to be per annum x dollar_figure dollar_figure judging 10the court overrules respondent’s objections to the payment books see rule b fed r evid 713_f2d_496 9th cir aff’g davies v commissioner tcmemo_1981_438 by the payment book the loan was an interest-only loan the principal was not amortized and all payments went to interest petitioner paid interest of dollar_figure in on the dollar_figure loan from steven miller petitioner made monthly payments of dollar_figure in each of the years and dollar_figure a year in interestdollar_figure petitioner provided similar evidence with respect to the date loan from steven miller of dollar_figure at a rate of the evidence indicates monthly payments of dollar_figure applied to interest only from date through date petitioner incurred interest_expenses of dollar_figure in and dollar_figure in due to the date loan similarly petitioner’s evidence shows monthly payments of dollar_figure on the steven miller loan in date of dollar_figure pincite petitioner made three payments in for a total of dollar_figure and twelve payments in and totaling dollar_figure for each year the court has analyzed the evidence and finds the relevant dates and amounts to be internally consistent and consistent with the surrounding facts and circumstances petitioner is entitled to schedule e interest deductions for property 11the payment book indicates that the payments continued through date a of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for if a taxpayer is an individual however the passive_activity_loss for the taxable_year shall not be allowed sec_469 the term passive_activity_loss means the amount by which the aggregate losses from all passive activities exceeds the aggregate income from all passive activities for the taxable_year sec_469 for purposes of sec_469 passive activities are with certain exceptions activities involving a trade_or_business in which the taxpayer does not materially participate sec_469 the term passive_activity generally includes any rental_activity sec_469 rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 petitioner has not shown that her property a rental_activity is excepted from treatment as a passive_activity petitioner’s passive_activity_losses exceed her aggregate income from all passive activities for the years and rental income of dollar_figure less interest_expenses of dollar_figure generates a passive loss of dollar_figure for both yearsdollar_figure sec_469 provides an exception to the general_rule that passive_activity losse sec_12other expenses petitioner claimed with respect to property a are affected by sec_469 to the extent the aggregate losses exceed aggregate income are disallowed a taxpayer who actively participates in a rental real_estate activity can take advantage of an offset a deduction of a maximum loss of dollar_figure per year as an exception to the disallowance of passive_activity_losses sec_469 and but petitioner has not demonstrated that she actively participated in the rental_activity and therefore cannot qualify for the offsetdollar_figure see madler v commissioner tcmemo_1998_112 petitioner also claimed deductions for interest_expenses associated with the schedule e properties b and c pincite peoria road that first guaranty mortgage corp financed the court has found that those properties were held for investment in the case of a taxpayer other than a corporation interest deductions may not exceed the taxpayer’s net_investment_income for the taxable_year sec_163 the court has found that petitioner had no investment_income from renting the properties the term investment_income can include the net gain from the disposition of investment_property and petitioner experienced such a gain upon the disposition of the peoria road properties in see sec_163 petitioner’s evidence of her interest_expenses for properties b and c however is meager the 13losses disallowed under sec_469 may be carried to the next year sec_469 evidence consists of copies of settlement documents showing the purchase in date of the peoria road properties first guaranty mortgage corp financed and copies of checks drawn in favor of city mortgage inc beginning in date the checks bear the notation loan originating lender first guaranty mortgage corporation petitioner failed to explain why there were payments to an institution other than the one that financed the purchase petitioner also failed to provide any substantiation of how much interest she was paying in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made vanicek v commissioner t c pincite without such a basis an allowance would amount to unguided largesse williams f 2d pincite the court finds that petitioner has not provided sufficient evidence from which to make an estimate of her interest_expenses associated with the peoria road properties supplies expenses the court could find no substantiation of expenses for supplies that could be identified as being associated with properties a b or c taxes petitioner’ sec_2002 form_1040 as submitted to respondent claims a deduction for taxes for property a of dollar_figure she has provided copies of checks to the county of santa clara tax collector santa clara county dated in that total dollar_figure petitioner has a copy of a check to santa clara county for dollar_figure having claimed a deduction for taxes of dollar_figure for property a for petitioner for has provided for property a a copy of a check to santa clara county for dollar_figure having claimed a deduction for taxes paid of dollar_figure petitioner’s checks substantiate taxes paid to santa clara county of dollar_figure in and dollar_figure dollar_figure and dollar_figure in petitioner claimed a deduction of dollar_figure for taxes in for each of properties b and c she submitted a copy of a check to the township of springfield illinois tax collector town of springfield for dollar_figure with a notation that the payment was for both properties b and c although she claimed this amount once for each of properties b and c as taxes paid petitioner has a copy of one check to the town of springfield illinois tax collector for dollar_figure for both properties petitioner provided no substantiation for any taxes paid on properties b and c and is therefore not entitled to deduct expenses for taxes associated with the properties for petitioner is entitled to deduct the taxes associated with properties a b and c for which she provided checks to substantiate her payments as discussed above utilities petitioner claimed deductions for utilities expenses on schedules e of her form sec_1040 for property a for and and for property b for and she substantiated utilities expenses only for property b dollar_figure for utilities expenses in dollar_figure for and dollar_figure for as claimed on the form sec_1040 she is entitled to deduct substantiated utilities expenses bank service charges petitioner claimed a deduction for bank service charges for properties a b and c but failed to offer sufficient evidence to substantiate the item for any year or property depreciation the court finds that petitioner is entitled to depreciation_deductions for property a for through and for properties b and c for through as determined by the computations of the parties additions to tax under sec_6651 and sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner t c pincite sec_6651 provides for an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed the addition_to_tax for failure_to_file a timely return will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect see sec_6651 the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition_to_tax for any month or fraction thereof to which an addition_to_tax applies under sec_6651 and see sec_6651 sec_6651 provides for an addition_to_tax of per month up to for failure to pay timely the amount shown on a return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect petitioner submitted by hand form sec_1040 to respondent’s counsel three years after the issuance of the notice_of_deficiency an action that may not qualify as the filing of the returns see 523_f3d_406 4th cir aff’g tcmemo_2002_311 but cf dingman v commissioner tcmemo_2011_116 amendments to sec_1_6091-2 d income_tax regs may have changed what constitutes filing by hand petitioner however conceded that she failed to file federal_income_tax returns or to pay any income taxdollar_figure in any event respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 and it is petitioner’s burden to prove that she had reasonable_cause and lacked willful neglect in not filing or paying timely see 469_us_241 116_tc_438 sec_301_6651-1 proced admin regs petitioner testified that she did not file or pay timely because she didn’t owe any_tax on the basis of her running log in her head and then life took a turn for the worse the mistaken belief on the part of a taxpayer that no return was required under the statute does not constitute reasonable_cause for noncompliance 38_tc_192 to prove reasonable_cause for a failure to pay her tax_liability the taxpayer must show that she exercised ordinary business care and prudence in providing for 14respondent prepared returns for petitioner meeting the requirements of sec_6020 see sec_301_6020-1 proced admin regs the returns made by respondent under sec_6020 are to be disregarded for purposes of sec_6651 but treated as returns filed by petitioner for purposes of sec_6651 sec_6651 payment of her tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if she paid the tax on the due_date sec_301 c proced admin regs although the court believes that petitioner is presently in financial difficulty she lived far beyond her means during the years at issue she purchased a second residence a rental property and two investment properties during the years at issue a taxpayer who makes lavish_or_extravagant purchases so that her assets and income will be insufficient to pay her taxes has not exercised ordinary business care and prudence in providing for the payment of her tax_liability id because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for her failure_to_file or pay timely respondent’s determination that she is liable for the additions to tax under sec_6651 and is sustained sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments for estimated_taxes in order for respondent to satisfy his burden of production under sec_7491 he must produce evidence necessary to enable the court to conclude that petitioner had an obligation to make estimated_tax payments for through see 127_tc_200 aff’d 521_f3d_1289 10th cir specifically respondent must produce evidence showing that petitioner had a required_annual_payment as defined by sec_6654 for through see id the sec_6654 addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 under sec_6654 required_annual_payment means the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year petitioner filed a return for and the court has sufficient evidence to make a determination with respect to under sec_6654 because petitioner had no tax_liability for no addition_to_tax for failure to make estimated income_tax payments may be imposed on her for see sec_6654 petitioner failed to file a return for or dollar_figure the evidence is again sufficient for the court to make the analysis required by sec_6654 because of petitioner’s failure_to_file in the relevant years her required_annual_payment for through wa sec_90 of the tax due for each of those years see sec_6654 petitioner for each of the years through failed to make a required_annual_payment equal to of the tax due accordingly petitioner is liable for the addition_to_tax under sec_6654 for and to reflect the foregoing decision will be entered under rule 15even if petitioner filed the returns she submitted to respondent’s counsel in and the court ignores her concession that she failed to file returns the returns will be disregarded for purposes of sec_6654 see 121_tc_308
